Citation Nr: 0921955	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an ankle condition 
(swelling).

3.  Entitlement to service connection for hammer toes.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for an eye disability 
(vision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by which the RO, in 
pertinent part, denied entitlement to the benefits sought 
herein.  

The issues of entitlement to service connection for a low 
back disability, entitlement to service connection for hammer 
toes, and entitlement to service connection for a bilateral 
foot condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from an 
identified ankle disability.

2.  An eye condition is not shown to be related to the 
Veteran's active duty service.




CONCLUSIONS OF LAW

1.  An ankle disability was not incurred in or as a result of 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  An eye condition was not incurred in or as a result of 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in August 2006.  

The VCAA duty to notify was satisfied by way of letters to 
the Veteran dated in January and March 2005 and August 2006 
that fully addressed all three notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the single 
available service treatment record and made a formal finding 
regarding the lack of availability of the balance of the 
service treatment records, and the record contains private 
medical records.  The Veteran was afforded VA medical 
examinations in furtherance of the issues on appeal.  
Significantly, neither the Veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Most of the veteran's service treatment records are unable to 
be located.  Efforts to locate those records have been 
fruitless; the RO made a formal finding regarding the 
unavailability of the service treatment records in April 
2005.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Discussion

Ankle condition

The only service-related medical evidence of record consists 
of the Veteran's separation medical examination, which 
denotes no ankle condition and reflects and perfect "PULHES" 
physical profile (i.e., all 1's), indicating a high level of 
medical fitness.  See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) (explaining the military medical profile 
system).

On August 2005 VA orthopedic examination, the Veteran 
recounted that he injured his ankles during basic training 
when he jumped and landed on top of another soldier.  
Objectively, the examiner noted edema of the ankles.  There 
was no ankle valgus deformity.  Regarding the ankles, the 
examiner diagnosed swelling.  An X-ray study of the ankles 
revealed no abnormalities, and the examiner's final 
impression was of negative bilateral ankles.

In order for service connection to be granted, the evidence 
must reflect a present disability.  See, e.g., Gilpin, supra.  
Because the Veteran does not appear to be suffering from a 
current disability of the ankles, service connection for the 
claimed ankle condition is denied.  Id.; 38 C.F.R. § 3.303.

To the extent that swelling of the ankles is present, service 
connection cannot be granted because swelling is a symptom, 
and without an identified underlying diagnosis, service 
connection is precluded.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that a symptom alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Eye condition (vision)

The separation medical examination report, the only service 
treatment record available, reflected normal vision.  On June 
2005 VA eye examination, the Veteran reported double vision 
when reading and stated that this problem initially 
manifested in service.  The Veteran denied eye pain and 
denied any injuries or surgeries associated with the eyes.  
The Veteran's corrected visual acuity was near perfect.  The 
examiner diagnosed right constant exotropia with intermittent 
diplopia and indicated that without a military baseline 
record with which to compare, there was no way to determine 
whether the diagnosed condition was present prior to, during, 
or after service.

Regarding deficiencies in visual acuity, service connection 
is precluded as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  In any 
event, there has been no identified eye disorder that has 
been linked to service via competent medical evidence; as 
such, service connection for the claimed eye condition is 
denied.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Service connection for an ankle condition (swelling) is 
denied.

Service connection for an eye disability (vision) is denied.




REMAND

The Board is perplexed by the August 2005 VA medical 
examination report concerning some of the Veteran's claimed 
orthopedic disabilities, as the examiner did not explain any 
of his findings.  Thus, a further examination is necessary 
for a more comprehensive review of the Veteran's 
disabilities.

Regarding the low back, the Veteran maintains that he 
sustained a low back injury during basic training.  The 
examiner diagnosed back pain, possibly intervertebral disc 
syndrome, and soft tissue sensitivity and opined that the 
foregoing were at least as likely as not related to the 
incident in service.  Subsequently in the examination report, 
the examiner indicated that an X-ray study showed severe 
degenerative disc disease at L5-S1.  The examiner supplied no 
rationale for his opinion and provided diagnoses regarding 
the low back that did not take into account radiologic 
evidence.  The Board, therefore, asks that a new examination 
be conducted for a clarification of the nature of the 
Veteran's low back disability and an opinion regarding its 
etiology that is fully substantiated.

Regarding the Veteran's hammer toes and claimed bilateral 
foot disability, they need to be reexamined as well.  The 
examiner opined that the Veteran's hammer toes and foot 
disability (an X-ray study revealed heel spurs) were related 
to the Veteran's claimed in-service basic training injury.  
He supplied no rationale for this conclusion.  The Board 
requires a new examination for clarified diagnoses and 
opinions regarding the etiologies of any diagnosed 
disabilities.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



1.  Copies of updated treatment records 
should be obtained and added to the claims 
file.

2.  Schedule a VA orthopedic examination.  
The examiner should diagnose all 
disabilities of the low back, feet, and 
toes.  For each such disability diagnosed, 
the examiner should provide an opinion 
regarding etiology.  Namely, the examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any diagnosed disability 
is related to service.  A full rationale 
for all opinions should be given, and a 
resort to speculation is to be avoided.  
The examiner is asked to review pertinent 
documents in the claims file and to 
indicate in the examination report that 
such a review was conducted.  

3.  After undertaking any other indicated 
development, readjudicate the claims in 
light of all the evidence of record.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claim(s) for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


